DETAILED ACTION
	In response to the office action mailed 11/08/2021, the remarks were received 02/07/2022: claims 1-7 are pending.
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to align common regions between a plurality of images and perform image subtraction.  However, Tanaka discloses aligning common regions in both mask images (Fig. 3B) and angiographic images (Fig. 3D).  Tanaka further disclose performing a subtraction process on a mask image, which is taken before the contrast medium is injected into the blood vessels [0003] and performing subtraction images for both mask image data and contrast image data (Fig. 3A-3D, [0046]).  Regions of interest are aligned (see Fig. 3B and 3C).  Image subtraction performed on areas that overlap inherently result in corrected images which reduce noise.  Therefore, it is believed that the claims read on the prior art of record.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0206183 (Tanaka).
Regarding claim 1: 
Tanaka disclose a radiographic imaging apparatus comprising: 
a table on which a subject is placed (25); 
an imager configured to irradiate the subject placed on the table with radiation (10) and detect the radiation transmitted through the subject to image the subject (20); 
a moving mechanism configured to change a relative position between the table and the imager [0025]; 
an image generator configured to generate a plurality of first images obtained by imaging the subject in such a manner as to include common regions between the plurality of first images while the relative position between the table and the imager is changed by the moving mechanism (Fig. 3B), and a plurality of second images obtained by imaging the subject while the relative position between the table and the imager is changed by the moving mechanism (Fig. 3C); and 
an image processor configured to align the common regions between the plurality of first images, generate a plurality of corrected images in which corrections have been made to reduce noise for the common regions based on the common regions, which have been aligned, between the plurality of first images, and generate a difference long image based on an image obtained by splicing the plurality of corrected images and an image obtained by splicing the plurality of second images or generate a difference long image by splicing images obtained by subtracting the plurality of corrected images from the plurality of second images (Fig. 3A-3D, [0003], [0046]).
Regarding claim 2: 
Tanaka disclose the radiographic imaging apparatus according to claim 1, wherein the plurality of first images are images captured without administering a contrast agent to the subject (Fig. 3B); and the plurality of second images are images captured with administering the contrast agent to the subject (Fig. 3C).
Regarding claim 3: 
Tanaka disclose the radiographic imaging apparatus according to claim 1, further comprising a controller configured or programmed to perform control of specifying the common regions between the plurality of first images based on relative position coordinates of the table or the imager and pixel sizes of the plurality of first images ([0044]-]0047]).
Regarding claim 4: 
Tanaka disclose the radiographic imaging apparatus according to claim 1, wherein the image processor is configured to generate the plurality of corrected images by averaging different pixel values of corresponding pixels in the common regions, which have been aligned, between the plurality of first images ([0040]-[0048]).
Regarding claim 5: 
Tanaka disclose the radiographic imaging apparatus according to claim 1, wherein the imager is configured to image the subject in such a manner that each of the plurality of first images includes a plurality of imaging regions obtained by dividing the subject and at least one of the plurality of imaging regions of one of the first images adjacent to each other and at least one of the plurality of imaging regions of the other of the first images adjacent to each other are the common regions; and the image processor is configured to align the plurality of first images using an entirety of at least one of the plurality of imaging regions of each of the plurality of first images as a common region, and generate a corrected image for each of the plurality of imaging regions ([0040]-[0048]).
Regarding claim 6: 
Tanaka disclose the radiographic imaging apparatus according to claim 1, wherein the imager is configured to start to capture the plurality of first images and the plurality of second images at a same relative position (Fig. 3A-3D; [0040]-[0048]).
Regarding claim 7: 
Tanaka disclose the radiographic imaging apparatus according to claim 1, wherein the imager is configured to capture the plurality of first images and the plurality of second images at a same imaging speed and at a same imaging position ([0040]-[0048]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884